                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


                                                )
  SECURITIES AND EXCHANGE                       )
  COMMISSION,                                   )
                                                )
                  Plaintiff,                    )
                                                )
         vs.                                    )
                                                )              No. 3:12-CV-519
  REX VENTURE GROUP, LLC                        )
  d/b/a ZEEKREWARDS.COM, and                    )
  PAUL BURKS,                                   )
                                                )
                Defendants.                     )
                                                )
                                                )
_____________________________________________

                                              ORDER

        Upon consideration of an oral Motion for Extension of Time to the File Receiver’s

 Status Report for the Fourth Quarter of 2019, and for good cause shown, it is ORDERED that:

        1. The Receiver’s Motion is GRANTED.

        2. The Receiver shall have until March 1, 2020 to file his Status Report for the

           Fourth Quarter of 2019.


                               Signed: January 31, 2020
